Citation Nr: 0523024	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972 and from February 1975 to November 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2005.  



FINDINGS OF FACT

The currently demonstrated PTSD is shown as likely as not to 
be due to stressor events experienced by the veteran during 
his period of active service in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in his active service. 38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Given that the action taken hereinbelow is favorable to the 
veteran, the Board notes that further discussion of VCAA is 
not required at this time.  



Service connection for PTSD

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

A careful review of the evidentiary record shows that the 
veteran currently is show to be suffering from PTSD.  
Moreover, the Board finds evidence that tends to verify that 
the veteran was exposed to some of the stressors during his 
period of service in the Republic of Vietnam.  

On reports of service medical examination dated in October 
1970, March 1972 and February 1975, no psychiatric complaints 
or findings were recorded.  

On report of mental status evaluation at separation from 
service in October 1975, the veteran's behavior was noted to 
be "normal."  He was fully oriented with level mood, clear 
thinking process, normal thought control and good memory.  

The examiner's impression was that the veteran had no 
significant mental illness and was mentally responsible, able 
to distinguish right from wrong, had the mental capacity to 
understand and participate in medical board proceedings, and 
met retention standards.   

On report of medical examination at separation in October 
1975, the examiner reported no psychiatric findings.  The 
veteran reported that he was in good condition, and he was 
found qualified for separation.   

In June 1972, in connection with his initial claim for 
compensation, the veteran reported that he had been exposed 
to the concussion of exploding shells in Vietnam when he was 
the commander of a gun truck and that he had injured his 
right knee while carrying a machinegun during his period of 
duty.  

On VA examination in July 1972, the veteran reported being 
exposed to blasts and explosions from mortars and rockets 
during service.  

In response to the RO's inquiries for information on the 
veteran's stressful events during his active service, the 
veteran submitted statements that were received in May 2002 
and June 2003.  The veteran also submitted lay statements and 
offered testimony regarding his claimed stressors.  

The veteran's DD Form 214 and service personnel records 
reflect his service as a heavy vehicle driver and service in 
the Republic of Vietnam from March 31, 1971 to March 17, 
1972.  

His decorations were noted to include the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal with 60 Device.  His service personnel records 
show that the veteran was determined to have participated in 
the 13th "UNNAMED CAMPAIGN" during his service.  

His claimed stressors included those of being subjected to 
rocket attacks on his motor pool in Quang Tri from March to 
April 1971.  He reported the killing of Albert Ball by enemy 
fire in September 1971.  

The veteran also noted rocket attacks on his barracks in Chu 
Lai in January or February 1971 and the accidental deaths of 
Vietnamese civilians in a motor vehicle accident in Da Nang 
in July 1971.  

A buddy statement received in February 2003 noted the 
veteran's service as a truck driver from 1971 to 1972 in the 
areas of Quang Tri and Da Nang.  The serviceman reported 
their being exposed to rocket attacks and involved in an 
enemy attack on a motor pool.  The serviceman also reported 
the death of an individual who served with them in the 57th 
Transportation Battalion, 572nd Transportation Company.  

A copy of portions of a document pertaining to service of the 
57th Transportations Bn. in the Republic of Vietnam for the 
year of 1971 has been submitted in support of the veteran's 
claim.  

The Board notes that the veteran has been diagnosed with PTSD 
based on VA medical records dated from 2001 to the present.  
In an August 2001 primary care note, the veteran complained 
of having nightmares, startle response and sleep disturbance.  
His past medical history was positive for anxiety disorder 
and depression.  The veteran was referred for mental health 
evaluation for possible PTSD.  

The record contains VA mental health psychotherapy notes 
dated in April 2002 to September 2002.  Generally, the 
veteran's PSTD symptoms included depressed mood with 
complaints anger outbursts, isolative behavior and numbness 
of feeling.  

The VA examiner noted the veteran's PTSD symptoms were severe 
with isolation and avoidance.  The veteran was reported to be 
alert and fully oriented with full and appropriate affect and 
occasional tears.  He was not suicidal, homicidal, or 
psychotic.  The veteran was assigned Global Assessment of 
Functioning (GAF) scores of 47 and 50.   

In a September 2002 mental health psychotherapy note, the 
veteran reported having sleep disturbance and anger 
outbursts.  The examiner noted that the veteran's PSTD 
symptoms and diagnosis "[were] verified but not traumatic 
stressors."  

In a June 2002 VA examination report, the veteran reported 
having PTSD symptoms that included strong emotional reaction 
to smells that caused him to have flashbacks.  He reported 
hyperstartle response.  In 1972, the veteran sought 
psychiatric help but denied being admitted for treatment. 

On mental status examination, the veteran presented in mild 
distress and appeared "a bit disheveled."  His eye contact 
was good; his speech was normal in amount and decreased in 
rate and volume.  

The veteran was alert and oriented.  However, his affect was 
blunted and thoughts were slowed.  The examiner diagnosed 
moderate PTSD and assigned a GAF score of 60.  

A July 2004 CURR response to the RO's stressor verification 
inquiry of June 2003.  Based on CURR's records search, the 
veteran's account of the death of Albert Ball from an enemy 
sniper was unconfirmed.  CURR reported that Albert Ball was 
killed in an accident in September 1971.  

Further, the morning reports from the 572nd Transportation 
Company did show that a Sergeant Roberts was assigned to this 
company during the veteran's service in the Republic of 
Vietnam had been reported in casualty reports for the period.  

As to his claimed stressor that included rocket attacks on 
motor pools in Quang Tri from March to April 1971, CURR 
referenced the Operational Report - Lessons Learned submitted 
by the 63rd Maintenance Battalion in which enemy forces 
penetrated the Ammunition Supply Point in Quang Tri in June 
1971.  

CURR could not confirm the accidental deaths of Vietnamese 
civilians that occurred on an ammunition run as described by 
the veteran.  However, CURR confirmed that the 57th 
Transportation Battalion was ordered to redeploy from Chu Lai 
to Quang Tri on February 1971 through April 1971 with 
periodic convoys to Da Nang.  

CURR also confirmed that from June 1971 to November 1971, Da 
Nang was attacked multiple times with rockets and mortars 
with casualties reported from attacks on June 19th and 21st 
1971, July 5, 1971, and August 25, 1971.  

Based on a review of the veteran's statement and hearing 
testimony in light of the evidence of record, the Board finds 
the evidentiary record to be in relative equipoise in showing 
that the veteran as likely as not is suffering from PTSD due 
to stressor events that were incurred during his period of 
military service in the Republic of Vietnam.  

Significantly, the Board finds that the veteran did provide 
credible statements regarding the nature of his service in 
the Republic of Vietnam in connection with his initial claim 
filed shortly after service.  These statements tend to 
support his current assertions regarding his stressor events 
in service.  

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

After reviewing the claims file, the Board must conclude that 
the record does contain evidence that tends to corroborate 
the veteran's claimed stressors.  A stressor must consist of 
an event during service.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993). While there are diagnoses of PTSD in the present 
case, the applicable law provides that a diagnosis of PTSD 
must be based on a verified stressor.  

In this case, there has been such verification.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  In sum, as the evidence 
does tend to show that some of the claimed stressors are 
verified, there is a basis for finding that service 
connection for PTSD is warranted.  

In reaching this determination, the Board is able to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to warrant a favorable decision.  
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


